Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US publication no.: US 2017/0063248 A1 in view of Katayama US publication no.: US 2018/0026558

Regarding claim 1, Lee et al. teach, an air conditioner (air conditioner 100, figure 1) including an outdoor unit (outdor unit 21, figure 1) and an indoor unit (indoor 31, figure 1), the outdoor unit comprising: a converter main circuit (converter 210, figure 4) to rectify and smooth an AC voltage of an AC power supply (210, figure 4), and allow a DC voltage to be generated across a main circuit capacitor; an inverter main circuit (inverter 220, figure 4) to convert the DC voltage generated by the main circuit capacitor into an AC voltage; a compressor motor (compressor motor 102b, figure 2) to be driven by the inverter main circuit; an outdoor fan (see fan, paragraph 28) ; a fan motor to receive a supply of the DC voltage generated across the main circuit capacitor and rotationally drive the outdoor fan (see paragraph 28); and a controller (inverter controller 230 and converter controller 215, figure 4) to receive a supply of the DC voltage generated across the main circuit capacitor and control the converter main circuit, the inverter main circuit, and the fan motor.
Lee et al. is silent on specifically teaching: wherein when the fan motor rotates due to outside wind hitting the outdoor fan and enters a power generating state during a standby power saving mode of the outdoor unit, the controller maintains the outdoor unit in the standby power saving mode without allowing the outdoor unit to shift to a non-operating state.
Katayama teaches: wherein when the fan motor rotates due to outside wind hitting the outdoor fan and enters a power generating state (see power generation state paragraph 96-97) during a standby power saving mode of the outdoor unit, the controller maintains the outdoor unit in the standby power saving mode without allowing the outdoor unit to shift to a non-operating state (as explained in paragraph 96-98, where the external force such as blowing of strong wind causes the power generation mode and action is taken to prevent the occurrence of an abnormal state).
In view of Katayama’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Lee et al. to include; wherein when the fan motor rotates due to outside wind hitting the outdoor fan and enters a power generating state during a standby power saving mode of the outdoor unit, the controller maintains the outdoor unit in the standby power saving mode without allowing the outdoor unit to shift to a non-operating state, for the purpose of protecting the circuit. 
Regarding claim 3, Lee et al. is silent on specifically teach, the air conditioner according to claim 1, further comprising a rotational speed detection circuit to detect a rotational speed of the fan motor, wherein the controller prevents the outdoor unit from shifting to the non-operating state from the standby power saving mode when the rotational speed detected by the rotational speed detection circuit is higher than or equal to a preset first threshold rotational speed.
Katayama teaches: further comprising a rotational speed detection circuit to detect a rotational speed of the fan motor, wherein the controller prevents the outdoor unit from shifting to the non-operating state from the standby power saving mode when the rotational speed detected by the rotational speed detection circuit is higher than or equal to a preset first threshold rotational speed (see paragraph 97, where the power generation state is avoided based on the speed detection of the motor – see figure 3)
In view of Katayama’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Lee et al. to include; further comprising an output voltage detection circuit to detect a voltage between terminals of the main circuit capacitor, further comprising a rotational speed detection circuit to detect a rotational speed of the fan motor, wherein the controller prevents the outdoor unit from shifting to the non-operating state from the standby power saving mode when the rotational speed detected by the rotational speed detection circuit is higher than or equal to a preset first threshold rotational speed, for the purpose of protecting the circuit. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US publication no.: US 2017/0063248 A1 in view of Katayama US publication no.: US 2018/0026558 and further in view of Masayuki et al. JP2011099597. 

Regarding claim 2, Lee et al. as modified is silent on specifically teaching, the air conditioner according to claim 1, further comprising an output voltage detection circuit to detect a voltage between terminals of the main circuit capacitor, wherein the controller prevents the outdoor unit from shifting to the non-operating state from the standby power saving mode when the voltage detected by the output voltage detection circuit is higher than or equal to a preset first threshold voltage,
Masayuki et al. teach: further comprising an output voltage detection circuit to detect a voltage between terminals of the main circuit capacitor (capacitor 7, paragraphs 13-14), wherein the controller prevents the outdoor unit from shifting to the non-operating state from the standby power saving mode when the voltage detected by the output voltage detection circuit is higher than or equal to a preset first threshold voltage (see paragraphs 13-14, where the voltage is controlled due to the outside wind hitting the motor unit).
In view of Masayuki et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Lee et al. and Katayama to include; further comprising an output voltage detection circuit to detect a voltage between terminals of the main circuit capacitor, wherein the controller prevents the outdoor unit from shifting to the non-operating state from the standby power saving mode when the voltage detected by the output voltage detection circuit is higher than or equal to a preset first threshold voltage, for the purpose of protecting the circuit. 
Allowable Subject Matter
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846